              Case 1:04-cv-03531-LTS-SLC Document 455 Filed 08/17/20 Page 1 of 2




          VIA ECF
          The Honorable Sarah L. Cave
          Daniel Patrick Moynihan
          United States Courthouse
          500 Pearl Street
          New York, NY 10007-1312                                                   August 17, 2020


          Re: Advanced Analytics, Inc. v. Citigroup Global Markets, Inc. et al, 04-cv-03531-LTS-
          SLC
          Dear Magistrate Judge Cave:

                  Pursuant to the Court’s August 4, 2020 order, the parties and proposed intervenors
          write jointly to report on the status of the pending motion to unseal court records. The
          defendants and proposed intervenors were unable to reach agreement on the remaining
          documents. Proposed intervenors, therefore, will file a renewed motion to unseal,
          identifying the documents or portions of documents still in dispute by September 7, 2020
          as directed in this Court’s August 4 order.
                                                            Respectfully Submitted,
                                                            /s/ Stephanie K. Glaberson
                                                            Stephanie K. Glaberson
                                                            PUBLIC JUSTICE, P.C.
                                                            1620 L Street NW, Suite 630
                                                            Washington, D.C. 20036
                                                            Phone: (202) 861-5228

                                                            Jennifer D. Bennett (pro hac vice)
                                                            Gupta Wessler PLLC
                                                            100 Pine Street, Suite 1250
                                                            San Francisco, CA 94111
                                                            Phone: (415) 569-6979
                                                            jennifer@guptawessler.com

                                                            Attorneys for Proposed Intervenors Brandon
                                                            Smith and the American Prospect
                                                            /s/
                                                            Peter J. Toren
                                                            LAW OFFICE OF PETER J. TOREN




publicjustice.net       National Headquarters                              West Coast Office
                        1620 L Street NW, Suite 630, Washington DC 20036   555 12th Street, Suite 1230, Oakland CA 94607
                        (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
              Case 1:04-cv-03531-LTS-SLC Document 455 Filed 08/17/20 Page 2 of 2




                                                           3028 Newark Street NW
                                                           Washington, D.C
                                                           Phone: (646) 634-4654
                                                           Phone: (646) 623-4654

                                                           Attorney for Plaintiff Advanced Analytics,
                                                           Inc.

                                                           /s/
                                                           Christopher P. Moore
                                                           Jennifer Kennedy Park
                                                           Thomas S. Kessler
                                                           CLEARY GOTTLIEB STEEN &
                                                           HAMILTON LLP
                                                           One Liberty Plaza
                                                           New York, New York 10006
                                                           Phone: (212) 225-2000

                                                           Attorneys for Defendants Citigroup Global
                                                           Markets Inc. and The Yield Book Inc.




publicjustice.net      National Headquarters                              West Coast Office
                       1620 L Street NW, Suite 630, Washington DC 20036   555 12th Street, Suite 1230, Oakland CA 94607
                       (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
